Citation Nr: 0616476	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-13 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for asthma.

3. Entitlement to an increased initial disability rating for 
neuropathy of the left superficial peroneal nerve, rated as 
10 percent disabling prior to February 21, 2002, and 20 
percent disabling on and after February 21, 2002.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had service in the U.S. Air Force Reserves. She 
had an initial period of active duty from January 1976 to May 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Medical and Regional Office Center (RO) 
in Wichita, Kansas, which denied the veteran's claims for 
entitlement to service connection for PTSD and asthma.  The 
RO also granted the veteran service-connection for a left leg 
disorder, and initially rated this disorder as noncompensably 
disabling, effective from January 25, 1999.  A subsequent 
rating decision dated in March 2003, increased the disability 
rating for the left leg disorder to 10 percent disabling, 
effective from January 25, 1999 and to 20 percent disabling 
since February 21, 2002.

The veteran testified before the undersigned at a Travel 
Board hearing in March 2004.  A transcript of that hearing 
has been associated with the claims folder.

In December 2004, this case was remanded to the RO for 
further development.  The case has since been returned to the 
Board and is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran did not serve in combat.

2.  An inservice stressor to support a diagnosis of PTSD has 
not been verified.

3.  Notwithstanding medical data on file denoting present 
disablement due to asthma, competent evidence of a nexus 
between this condition and the veteran's service or any event 
therein is lacking.

4.  Prior to February 21, 2002, the veteran's service-
connected left leg disorder was productive of no more than 
moderate incomplete paralysis of the peroneal nerve.

5.  On and after February 21, 2002, the veteran's service-
connected left leg disorder is productive of no more than 
severe incomplete paralysis of the peroneal nerve.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 101(24), 106, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303.

2.  Asthma was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 101(24), 106, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303.

3.  The schedular criteria for an increased evaluation in 
excess of 10 percent for left superficial peroneal nerve 
neuropathy, prior to February 21, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7, Part 
4, Diagnostic Code 8522 (2005).

4.  The schedular criteria for an increased evaluation in 
excess of 20 percent for left superficial peroneal nerve 
neuropathy, effective on and after February 21, 2002, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.7, Part 4, Diagnostic Code 8522 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist -
Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letters 
dated in May 2001, May 2002, and March 2005 complied with the 
specific requirements of Quartuccio (identifying evidence to 
substantiate the claim, the relative duties of VA and the 
claimant to obtain evidence, and affording her an opportunity 
to submit all pertinent evidence pertaining to her claims 
that she might have); and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, that requirement has been satisfied.     

The Board concludes that the discussions in the RO rating 
decision, statement of the case (SOC) supplemental statements 
of the case (SSOCs), and numerous letters over the years 
(including May 2001, May 2002, and March 2005 VCAA letters) 
informed the veteran of the information and evidence needed 
to substantiate her claims and complied with VA's 
notification requirements.  Specifically, the Board concludes 
that the RO decision, SOC, SSOCs and various letters informed 
her why the evidence on file was insufficient to grant the 
claims; what evidence the record revealed; what VA was doing 
to develop the claims; and what information and evidence was 
needed to substantiate her claims.  The VCAA letters 
specifically informed her of what she should do in support of 
the claims, where to send the evidence, and what she should 
do if she had questions or needed assistance.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  She was, for the most 
part, informed to submit everything she had with regard to 
her claims.  

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of her claims.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506.  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
 
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection for PTSD and asthma, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot. As to the 
veteran's claim for increased initial disability ratings for 
her service connected left leg disorder while she was not 
provided with initial notice of the type of evidence 
necessary to establish a disability rating or the effective 
date for the disabilities on appeal in a letter, the Board 
finds that this equates to no more than harmless error as 
these defects were cured by the SSOCs and the explanation 
provided to her as to the effective dates of her awards by 
the Decision Review Officer in his decision of March 2003. 
  
The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to her claims, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  






II.  Merits of the Claims

A.  Service connection for PTSD

The veteran seeks service connection for PTSD, primarily on 
the basis of some form of personal assault in service, 
although she also alleges that she suffered discrimination 
and harassment. The alleged in-service stressors include: 
being raped in March or April of 1976; being raped in 1987 or 
1988; having two men put a gun to her head while on the 
firing range in 1975 or 1976; having a man intentionally fall 
on her in a sexual manner while stationed in Germany in 1984; 
and being assaulted when she refused to join a prostitution 
ring

Service connection may be established for disability 
resulting from personal injury suffered or disease incurred 
in or aggravated by active duty or active duty for training 
(ACDUTRA), or for disability resulting from injury incurred 
during a period inactive duty for training (INACDUTRA).  38 
U.S.C.A. §§ 101 (24), 1131; 38 C.F.R. § 3.303.  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

If, however, there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 99 (1993).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

It is undisputed in this case that the veteran did not serve 
in combat.  This case turns, rather, on whether her claim 
that she was sexually assaulted or otherwise traumatized in 
service as she has alleged above can be verified.

During the course of this appeal, VA amended the regulation 
concerning the establishment of service connection for PTSD 
with regard to claims based on personal assault in service, 
effective March 7, 2002. See 67 Fed. Reg. 10,330 (March 7, 
2002) (codified at 38 C.F.R. § 3.304(f)(3) (2004)). The 
amended regulation states, in pertinent part, as follows:

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. VA will not deny a post- traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.

The contemporaneous service medical records and service 
personnel records do not support the veteran's allegation of 
sexual assault in service or any of the other events alleged 
by her as responsible for her PTSD.  It is recognized by the 
Board that personal assault such as here alleged can often 
only be established by secondary evidence and the inferences 
that can be drawn therefrom.  However, service connection 
cannot be predicated on a resort to pure speculation.  See 38 
C.F.R. § 3.102 (2005).

The veteran reports that during her period of active duty in 
early 1976, she was raped by a civilian bus driver and also 
subjected to having several weapons placed to her head while 
on an Air Force firing range.  Neither of these events 
however were reported to any appropriate authority, law 
enforcement or otherwise, nor are they documented in the 
veteran's military records.  While the veteran has in 
numerous statements reported that following her alleged rape 
in 1976 she had periods of depression, crying spells and 
resorted to briefly smoking marijuana, she does not aver that 
she sought any appropriate counseling, that might serve to 
corroborate her mental state, and there is no indication in 
the contemporaneous records of any significant altered 
behavior by her.  It is recognized that in January 1977 the 
veteran gave birth to a child.  The veteran has indicated in 
various statements that the child was conceived as a result 
of the reported rape.  Notwithstanding, that the birth 
certificate for her daughter fails to reflect any information 
as to the identity of the child's father; the Board, without 
some supporting evidence, is unable to accept rape as the 
only possible explanation for the child's paternity.

The veteran's service personnel records show that as a member 
of the U.S. Air Force Reserves from November 1975 to December 
1988, she had numerous periods of active duty for ACDUTRA.  
The veteran has alleged that after approximately 12 years of 
service in the Reserves she was, apparently during one of her 
periods of ACDUTRA in 1987, "raped on my lunch hour" by a 
fellow service member.  She has further stated that her 
Commanding Officer, who she informed at the time, refused to 
let her document this incident or otherwise press charges 
indicating to her that "boys will be boys."  She avers that 
thereafter her performance and attitude deteriorated and as a 
consequence she was forced out of service.  A VA staff 
psychologist in a letter dated in January 2001 has opined 
that the veteran has PTSD clearly related to this alleged 
incident. 

Again, there is no evidence presented that documents this 
alleged rape.  The veteran account of this event is less than 
persuasive.  Here, when the veteran appealed her denial of 
reenlistement to various authorities in 1988, including her 
member of Congress, she did not mention the alleged rape or 
her Commanding Officer's misconduct.  In fact, while 
presenting her perspective on events that were used as a 
basis by her superiors in recommending her termination from 
the Reserves, she made no mention of any sexual 
misconduct/harassment, to include the alleged rape in 1987 or 
the sequence of related events thereafter, when it would have 
been most appropriate to do so.  

Furthermore, although there is evidence showing that the 
veteran's performance during the latter part of her service 
in the Reserves was punctuated by discipline problems.  These 
problems are shown, as reflected in the veteran's own 
testimony, written statements, and her service personnel 
records, to have had their onset several years prior to the 
alleged rape and appear to have peaked in 1986.  Her 
discipline problems are not shown to have been precipitated 
by any single traumatic event such as the alleged rape in 
1987.  

In sum the Board does not find that her account of events, 
which she attributes to her PTSD, in service is credible.  
Accordingly, it is not shown that the diagnosis of PTSD 
documented in the medical record was predicated on a stressor 
experienced inservice.  Consequently service connection for 
PTSD is not warranted.

B.  Service connection for asthma.

In hearing testimony and statements on file, the veteran 
argues that her current asthma stems from her experiences 
with gas chamber exercises while performing ACDUTRA in the 
mid-1980's.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability. Hickson v. West, 12 Vet.App. 247, 253 
(1999).

Here the veteran's service medical records for her period of 
active duty are negative for any clinical findings and/or 
diagnosis of asthma.  

As to the veteran's current asthma condition, initially 
diagnosed by a private physician in August 1998 as adult 
onset asthma, there is absent from the record competent 
medical evidence linking this disorder, first shown many 
years after her period of active duty, to this initial period 
of service or to her service in the U.S. Air Force Reserves 
thereafter, to include gas chamber testing therein.  No 
medical professional provides findings or opinions to that 
effect.  Rather, it is only the veteran that voices an 
opinion about the relationship of her asthma to her ACTDUTRA 
in the Air Force Reserves.  The record, however, does not 
reflect that the veteran has the requisite medical background 
or training so as to render competent her opinions as to 
questions of medical diagnosis or etiology.  See Espititu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Here competent 
evidence of a nexus to service is totally lacking.

In the absence of competent evidence showing of a nexus 
between the veteran's asthma and her service, a preponderance 
of the evidence is against entitlement to service connection 
for asthma.  Accordingly, the appeal as to this disorder is 
denied.

Under these circumstances, the claims for service connection 
for asthma must be denied.  In arriving at the decision to 
deny the claim, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

C.  Increased evaluations for neuropathy 
of the left superficial peroneal nerve

The veteran's service medical records show that in August 
1987 she sustained injury to her left leg when she 
inadvertently activated a pallet stacker causing the pallet 
mechanism to close down on her leg with resulting contusions 
to the left tibial area.  Her injury was diagnosed as a 
peroneal nerve contusion in September 1987.    

The post service medical records show that an evaluation of 
the veteran's left lower extremities for complaints of 
occasional tingling in August 2000 noted that the veteran was 
extremely tender to light skin touch over the entire foot 
with no erythema, warmth, or swelling.

The veteran was afforded a VA examination in May 2001 in 
which she described an injury in service to her left leg.  
She related that since this injury she has pain in the left 
leg, left leg instability and needles sensation.  It was 
noted that the veteran also has a diagnosis of fibromyalgia, 
which exacerbates the pain in the left leg and wears 
compression stockings due to pain.  Physical examination 
revealed that the left leg was without swelling, bruising, or 
erythema.  There was some decreased sensation to light touch 
of the left lateral aspect of her lower leg in the 
distribution of the superficial peroneal nerve.  Lower 
extremity strength on her left appeared to be slightly 
decreased compared to her right, being 4+/5 on the left and 
5/5 on the right.  Deep tendon reflexes of the lower 
extremities were 2+ bilaterally.  The veteran was able to 
heel and toe walk with some pain in her left lower leg with 
toe walking.  Superficial peroneal nerve neuropathy was 
diagnosed.

Service connection for left superficial peroneal nerve 
neuropathy was established by an RO rating action in October 
2001.  This disorder was rated as noncompensably disabling 
under Diagnostic Code 8522 of VA's Schedule for Rating 
Disabilities (Rating Schedule), effective from January 25, 
1999.

VA outpatient treatment records compiled between December 
2001 and April 2002 show complaints of left knee pain.  An 
examination of the left lower extremity noted hyperesthesia 
over the left foot with no evidence of distal weakness.

On a VA peripheral nerve examination in July 2002, the 
veteran complained that her left leg pain had progressively 
worsened.  It was noted that the veteran underwent an EMG in 
June 2001 but that due to the veteran's inability to tolerate 
the needle portion of the examination, the results were 
suboptimal.  It was further noted that the results showed no 
evidence of radiculopathy, no entrapment, and no peripheral 
neuropathy.  On physical examination, the veteran denied any 
numbness to light touch or pinprick on either leg, although 
she described the sensation as being more intense on the left 
compared to the right.  Dorsalis pedis was 2+, bilaterally.  
Left lower leg strength was 4/5 and the right leg was 5/5.  
Deep tendon reflexes were 1+ bilaterally for her lower 
extremities.  Dorsiflexion and plantar against resistance of 
her right leg was 5/5 and for her left leg, -3/5.  
Superficial peroneal nerve neuropathy with chronic left leg 
pain and hypesthesia was the pertinent diagnostic impression.

A RO decision dated in October 2002 increased the disability 
evaluation for the veteran's service-connected left leg 
disorder from 0 percent to 20 percent disabling, effective 
from February 21, 2002.   Thereafter, a Decision Review 
Officer decision in March 2003, assigned the veteran a 10 
percent evaluation for the left leg condition effective from 
January 1999 based on an earlier claim by the veteran for 
service-connection for this disorder, received prior to 
enactment of the VCAA, and denied as not being well grounded.  
The 20 percent rating for this disorder, effective from 
February 21, 2002, was continued.

The veteran presented to a VA orthopedic clinic in January 
2004 with complaints of chronic left knee pain beginning with 
an injury to the left leg by a conveyer belt approximately 15 
years ago.  On physical examination it was noted that the 
veteran's distal pulses were intact.  There was good hair 
growth.  Pulses were 2+ in the lower extremities and the 
anterior tibialis, dorsalis pedis and posterior tibials.  
There was no left quadriceps atrophy.  

The veteran presented for a VA pain consultation in May 2005 
with the main complaint of lower extremity and low back pain.  
She also stated that she has had occasional swelling.  On 
physical examination, there was no swelling.  Straight leg 
raising test was negative.  Strength was 5/5.  Sensation and 
proprioception was intact.  The examiner stated that at this 
time he did not think that the veteran has reflex sympathetic 
dystrophy 

In June 2005, the veteran was afforded a VA examination to 
determine if the severity of the service-connected neuropathy 
of the left superficial peroneal nerve had increased.  It was 
noted that the veteran reported pain and dysesthesias in her 
left leg as well as severe knee pain.  The examiner stated 
that because the severity of her pain appears out of 
proportion to the rather mild peripheral nerve disability, a 
workup for possible reflex sympathetic dystropathy or chronic 
regional pain syndrome was performed.  Neurologic testing 
revealed no definite evidence of leg weakness.  Vibration 
appeared intact to pinprick and light touch.  The examiner 
that a review of the veteran's claims file had shown that 
previous evaluations going back to the year 2000 had 
documented subtle dysesthesias and hypalgesia in the region 
of the superficial peroneal nerve.  Deep tendon reflexes were 
2+ and symmetric and Babinski's responses were not present.  
Cerebellar revealed that finger/nose was preserved.  Gait was 
impaired due to pain.  The examiner reported as a diagnostic 
impressio that only subtle abnormalities were noted 
potentially in the region of the left superficial peroneal 
nerve.  He added that there were no other gross motor 
abnormalities consistent with her persistent leg pain.

The veteran contends that her service-connected left leg 
disorder is more disabling than currently evaluated and, 
thus, warrants increased compensation. 
 
The Board observes that disability evaluations are determined 
by the application of a schedule of ratings, which represent, 
as far can be practically determined, the average impairment 
of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where 
the question for consideration involves the propriety of the 
initial evaluations assigned, such as here, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required. See Fenderson v. West, 12 Vet. App. 119 (1999). 

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2005).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

The veteran's service-connected neuropathy of the left 
superficial peroneal nerve is rated by the RO under 
Diagnostic Code 8522 of the Rating Schedule.  Diagnostic Code 
8522 addresses the superficial peroneal nerve, which relates 
to eversion of the foot. Under Diagnostic Code 8522, a zero 
percent evaluation may be assigned for mild incomplete 
paralysis of the musculocutaneous nerve. See 38 C.F.R. § 
4.124a, Diagnostic Code 8522. A 10 percent evaluation 
requires moderate incomplete paralysis.  A 20 percent 
evaluation requires severe incomplete paralysis. A 30 percent 
rating requires complete paralysis with eversion of the foot 
weakened. Diagnostic Code 8522.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8515. When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree. Id. 

The first aspect of the claim to be determined is whether a 
rating in excess of 10 percent is warranted for the left leg 
disorder prior to February 21, 2002.

In this regard the record prior to February 21, 2002 
establishes that the veteran's service-connected left leg 
disorder on VA examination in August 2000 was extremely 
tender to light skin touch.  The examiner did not report any 
pain or numbness, and neither did the veteran.  Such findings 
do not demonstrate more than moderate incomplete paralysis.  
As such, the veteran warrants no more than the 10 percent 
disability evaluation currently assigned prior to February 
21, 2002.

The next aspect of the claim to be determined is whether a 
rating in excess of 20 percent is warranted since February 
21, 2002.

In this case, the Board has reviewed the recent medical 
evidence of record but finds that this evidence does not 
present a basis for an evaluation in excess of 20 percent for 
the veteran's left leg disorder.  The Board observes that the 
veteran's VA examinations in May 2001 and July 2002, while 
noting the veteran's complaints of left leg pain, noted only 
slightly decreased left leg weakness and decreased sensation 
without complaints and/or findings of numbness.  On her most 
recent VA examination in July 2005, the veteran reported in 
addition to pain some impairment in the sense of touch 
(dysesthesias), vibration was intact to pinprick and there 
was no evidence of leg weakness.  Significantly, the examiner 
stated that the service-related left leg disorder presented 
only subtle abnormalities.  Such findings do not demonstrate 
more than severe incomplete paralysis as a result of the 
veteran's peripheral neuropathy and warrant no more than the 
20 percent evaluation currently assigned under Diagnostic 
Code 8522.

Accordingly, in view of the denial of entitlement to 
increased evaluations, the Board finds no basis upon which to 
predicate assignment of "staged" ratings pursuant to 
Fenderson, supra.  The evidence is not in equipoise as to 
warrant the application of the benefit of the doubt doctrine.  
38 C.F.R. § 3.102 (2005).


ORDER


Service connection for post-traumatic stress disorder (PTSD) 
is denied.

Service connection for asthma is denied.

Increased initial disability ratings for neuropathy of the 
left superficial peroneal nerve, rated as 10 percent 
disabling prior to February 21, 2002; and as 20 percent 
disabling from February 21, 2002, is denied.



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


